Exhibit 10.3


DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”) entered into as of _______ (the
“Grant Date”) between GelTech Solutions, Inc. (the “Company”) and _________ (the
“Optionee”).


WHEREAS, by action taken by the Board of Directors (the “Board”) it has adopted
the 2007 Equity Incentive Plan (the “Plan”); and


WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Grant of Non-Qualified Options.  The Company irrevocably granted to
the Optionee, as a matter of separate agreement and not in lieu of salary or
other compensation for services, the right and option to purchase all or any
part of _______ shares of authorized but unissued or treasury common stock of
the Company (the “Options”) on the terms and conditions herein set forth.  The
Options are not intended to be Incentive Stock Options as defined by Section 422
of the Internal Revenue Code of 1986 (the “Code”).  This Agreement replaces any
stock option agreement previously provided to the Optionee, if any, with respect
to these Options.


2.           Price.  The exercise price of the Options is $________ per share.


3.           Vesting - When Exercisable.


(a)           The Options shall vest ________, subject to the Optionee’s
continued service in the capacity for which the Options were granted on the
vesting date.  Any fractional vesting shall be rounded up to the extent
necessary.  Notwithstanding any other provision in this Agreement, the Options
shall vest immediately on the occurrence of a Change of Control as defined under
the Plan. Additionally, all Options shall vest immediately on the date the
Company publicly announces, by press release, by disclosure in a filing with the
Securities and Exchange Commission or otherwise (the “Public Announcement”), its
intention to sell substantially all of the Company’s assets or to enter into a
merger or consolidation as described in clauses (i) and (ii) under the
definition of Change of Control in the Plan.  If the Optionee exercises the
Options within 10 calendar days from the date of the Public Announcement, the
Optionee shall be deemed a record holder of the shares underlying the Options as
of the record date of the Change of Control.


(b)           Subject to Sections 3(c) and 4 of this Agreement, Options may be
exercised prior to vesting and remain exercisable until 6:00 p.m. New York time
for ten years from the Grant Date (the “Expiration Date”).
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           However, notwithstanding any other provision of this Agreement at
the option of the Board, all Options, whether vested or unvested shall be
immediately forfeited in the event of:


(1)           The Optionee purchases or sells securities of the Company not in
accordance with the Company’s inside information guidelines then in effect;


(2)           The Optionee breaches any duty of confidentiality including that
required by the Company’s inside information guidelines then in effect;


(3)           The Optionee competes with the Company; or


(4)           The Optionee recruits Company personnel for another entity after
ceasing to perform services for the Company.


4.           Termination of Relationship.


(a)           If for any reason, except death or disability as provided below,
the Optionee ceases performing services for the Company in the capacity for
which the Options were granted, all rights granted hereunder shall terminate
effective three months from that date.


(b)           If the Optionee shall die while performing services for the
Company in the capacity for which the Options were granted, the Optionee’s
estate or any Transferee, as defined herein, shall have the right within three
months from the date of the Optionee’s death to exercise the Optionee’s vested
Options subject to Section 3(c).  For the purpose of this Agreement,
“Transferee” shall mean a person to whom such shares are transferred by will or
by the laws of descent and distribution.


(c)           If the Optionee becomes disabled within the meaning of Section
22(e)(3) of the Code, while performing services for the Company in the capacity
for which the Options were granted, all rights granted hereunder shall terminate
effective one year from that date.


(d)           Notwithstanding anything contained in this Section 4, the Options
may not be exercised after the Expiration Date.


 If any of the events specified in Section 3(c) of this Agreement occur within
one year from the last date the Optionee performs services for the Company in
the capacity for which the Options were granted (the “Termination Date”), all
profits earned from the sale of the Company’s securities, including the sale of
shares of common stock underlying the Options, during the two-year period
commencing one year prior to the Termination Date shall be forfeited and
forthwith paid by the Optionee to the Company.  Further, in such event, the
Company may at its option redeem shares of common stock acquired upon exercise
of the Options by payment of the exercise price to the Optionee.  The Company’s
rights under this Section 5 do not lapse one year from the Termination Date but
are a contract right subject to any appropriate statutory limitation period.
 
 
2

--------------------------------------------------------------------------------

 


6.           Method of Exercise. The Options shall be exercisable by a written
notice which shall:


(a)           state the election to exercise the Options, the number of shares
to be exercised, the person in whose name the stock certificate or certificates
for such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);


(b)           if applicable, contain such representations and agreements as to
the holder’s investment intent with respect to such shares of common stock as
set forth in Section 11 hereof;


(c)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options;


(d)           be accompanied by full payment of the exercise price in United
States dollars in cash or by check; and


(e)           be accompanied by payment of any amount that the Company, in its
sole discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.


7.           Sale of Shares Acquired Upon Exercise of Options.  If the Optionee
is an officer (as defined by Section 16(b) of the Securities Exchange Act of
1934 (“Section 16(b)”)) or a director of the Company, any shares of the
Company’s common stock acquired pursuant to the Options granted hereunder as set
forth herein cannot be sold by the Optionee until at least six months elapse
from the Grant Date except in case of death or disability or if the grant was
exempt from the short-swing profit provisions of Section 16(b).


8.           Anti-Dilution Provisions.  The Options shall have the anti-dilution
rights set forth in the Plan.


9.           Necessity to Become Holder of Record.  Neither the Optionee, the
Optionee’s estate, nor any Transferee shall have any rights as a shareholder
with respect to any shares underlying the Options until such person shall have
become the holder of record of such shares.  No dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Reservation of Right to Terminate Relationship. Nothing contained
in this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause.  The
termination of the relationship of the Optionee by the Company, regardless of
the reason therefor, shall have the results provided for in Sections 3 and 4 of
this Agreement.


11.           Conditions to Exercise of Options.  In order to enable the Company
to comply with the Securities Act of 1933 (the “Securities Act”) and relevant
state law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for his/her own account, for investment only,
with no view to the distribution of same, and that any subsequent resale of any
such shares either shall be made pursuant to a registration statement under the
Securities Act and applicable state law which has become effective and is
current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.


The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock underlying the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of shares underlying the Options, the Options may not
be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected.


12.           Transfer.  No transfer of the Options by the Optionee by will or
by the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.


13.           Duties of the Company. The Company will at all times during the
term of Options:


(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)           Pay all original issue taxes with respect to the issue of shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith;


(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
 The Plan and each determination, interpretation or other action made or taken
pursuant to the provisions of the Plan shall be final and shall be binding and
conclusive for all purposes on the Company and the Optionee and the Optionee’s
respective successors in interest.


15.           Severability. In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


16.           Arbitration.Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Palm Beach County, Florida (unless
the parties agree in writing to a different location), before a single
arbitrator in accordance with the rules of the American Arbitration Association
then in effect.  The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.


17.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


18.           Notices and Addresses. All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or by facsimile delivery as follows:
 
 

The Optionee:                        The Company:    GelTech Solutions, Inc.
1460 Park Lane South, Suite 1
Jupiter, FL 33458
Attention: Michael Cordani
Facsimile: (561) 427-6182
      with a copy to:    Michael D. Harris, Esq.
Harris Cramer LLP
1555 Palm Beach Lakes Blvd., Suite 310
West Palm Beach, FL 33401
Facsimile:  (561) 659-0701
     

 
or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.
 
 
5

--------------------------------------------------------------------------------

 

               19.           Attorney’s Fees.  In the event that there is any
controversy or claim arising out of or relating to this Agreement, or to the
interpretation, breach or enforcement thereof, and any action or proceeding is
commenced to enforce the provisions of this Agreement, the prevailing party
shall be entitled to a reasonable attorney’s fee, costs and expenses.


20.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of the State of Delaware
without regard to choice of law considerations.


21.           Oral Evidence. This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


22.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


23.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


24.           Stop-Transfer Orders.


(a)           The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.


(b)           The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of any of the provisions of the Plan or the Agreement
or (ii) to treat the owner of such shares of common stock or to accord the right
to vote or pay dividends to any purchaser or other Transferee to whom such
shares of common stock shall have been so transferred.

[Signature Page To Follow]

 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.
 

WITNESSES:      COMPANY            
 
 
By:
          Michael Cordani         Chief Executive Officer                      
       OPTIONEE:                                

 
 
 
 
7